DETAILED ACTION

The applicant amended claims 1, 10, and 20 in the amendment received on 03-19-2021.

The claims 1-20 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

A.  Applicant's argument with respect to claims 1-20, are based on newly amended matter and are addressed in the rejection below.  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 7665147 B2) in view of Lo et al. (US 20180373847 A1) and further in view of Bertone et al. (US 7796603 B1) in view of Fahn (US 20150302181 A1) in view of Smith et al. (US 20070100967 A1).

With respect to claim 1, Sullivan teaches modifying a proxy, to form an enhanced proxy, wherein the proxy is configured to inspect only a payload of a HyperText Transfer Protocol (http) message from a first system to a second system, the modifying enabling the enhanced proxy to identify, (i.e., col. 2 paragraph 1 teaches inspecting headers and HTTP by a proxy; see fig. 1).  Sullivan teaches the modifying enabling the enhanced proxy to identify at the enhanced proxy, a set of http header types in the http message received from the first system, (i.e., col. 6, lines 20-36 teaches identify header types).  Sullivan teaches sending a license verification request to an external licensing authority (LA), the license verification request comprising the set of http header types in the http message, (i.e., fig 4. Teaches external auth server; col. 6, lines 37-52 teaches authentication or allowability of header types see also fig. 7).  Sullivan teaches receiving, from the LA at the enhanced proxy, a license information corresponding to the system; modifying the http message, (i.e., claim 13 teaches modifying the request).  Sullivan teaches and transmitting the modified http message to the second system, (i.e., col. 6, lines 20-36 teaches validating request; claim 13 teaches modifying the request and transmitting).  Sullivan discloses the claimed subject matter as discussed above except the license verification request comprising a license identifier of the first system.  However, Lo teaches the license verification request comprising a license identifier of the first system, (i.e., section 0128 teaches license identifier in header) in order to facilitate digital rights management (DRM) within an electronic device.  Therefore, based on Sullivan in view of Lo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Lo to the system of Sullivan in order to facilitate digital rights management (DRM) within an electronic device.  Sullivan and Lo disclose the claimed subject matter as discussed above except the modifying comprising removing an http header of a disallowed header type from the http message.  However, Bertone teaches the modifying comprising removing an http header of a disallowed http header type from the http message, (i.e., col. 11, lines 45-67 - col 12 first paragraph, teaches removing disallowed information from the header, updating as necessary and forwarding the modified message) in order to interpret and potentially modifying or destroying the SDP offers embedded in the SIP signaling messages (abstract).  Therefore, based on Sullivan in view of Lo and further in view of Bertone, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Bertone to the system of Sullivan and Lo in order to interpret and potentially modifying or destroying the SDP offers embedded in the SIP signaling messages. Sullivan, Lo, and Bertone disclose the claimed subject matter as discussed above except the license information specifying a header type and a validity period of the header type; a currently disallowed status of the currently disallowed http header type determined using the validity period.  However, Fahn teaches the license information specifying a header type and a validity period of the header type, (i.e., section 0046 teaches header type metadata and license with time limit and usage allowance) in order to secure delivery of media-bound content (section 0002).  Therefore, based on Sullivan in view of Lo and further in view of Bertone, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed a currently disallowed status of the currently disallowed http header type determined using the validity period.  However, Smith teaches a currently disallowed status of the currently disallowed http header type determined using the validity period, (i.e., section 0351-0360 teaches header type will expire with time limit and usage allowance) in order to provide a set of functions for application developers(abstract). Therefore, based on Sullivan in view of Lo in view of Bertone in view of Smith, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Smith to the system of Sullivan, Lo and Bertone in order to provide a set of functions for application developers.

With respect to claim 2, Sullivan teaches receiving, from a server application, an http response message, wherein the first system is the server application, wherein the enhanced proxy is a server-side enhanced proxy representing the server application, and wherein the http message is the http response message, (i.e., abstract teaches response message).

receiving, from a client application, an http request message, wherein the first system is the client application, wherein the enhanced proxy is a client-side enhanced proxy representing the client application, and wherein the http message is the http request message, (i.e., abstract teaches request message).

With respect to claim 4, the limitations of claim 4 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 5, Sullivan discloses the claimed subject matter as discussed above except wherein the second disallowed header type is not disallowed in the license information.  However, Lo teaches wherein the second disallowed header type is not disallowed in the license information, (i.e., section 0050 teaches disallowing even if allowed in license) in order to facilitate digital rights management (DRM) within an electronic device.  Therefore, based on Sullivan in view of Lo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Lo to the system of Sullivan in order to facilitate digital rights management (DRM) within an electronic device.

wherein the LA is a system that is independent of the proxy, non-proxy-specific, and on a first network that is different from a second network on which the proxy operates, (i.e., fig 4. Teaches external auth server).

With respect to claim 7, Sullivan discloses the claimed subject matter as discussed above except extracting from the http message a license identifier of the system, wherein the first system includes the license identifier in the http message, and wherein the license identifier is usable by the LA to select a license associated with the system; and including the license identifier in the license verification request.  However, Lo teaches extracting from the http message a license identifier of the system, wherein the first system includes the license identifier in the http message, and wherein the license identifier is usable by the LA to select a license associated with the system; and including the license identifier in the license verification request, (i.e., section 0128 teaches license identifier in header) in order to facilitate digital rights management (DRM) within an electronic device.  Therefore, based on Sullivan in view of Lo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Lo to the system of Sullivan in order to facilitate digital rights management (DRM) within an electronic device.

saving, at the enhanced proxy, the license information as a local copy of a license of the first system; receiving a second http message from the system; omitting sending, from the enhanced proxy to the LA, a second license verification request corresponding to the second http message; and suppressing a second subset of header types from the second http message based on the local copy of the license.  However, Lo teaches saving, at the enhanced proxy, the license information as a local copy of a license of the first system; receiving a second http message from the system; omitting sending, from the enhanced proxy to the LA, a second license verification request corresponding to the second http message; and suppressing a second subset of header types from the second http message based on the local copy of the license, (i.e., section 0056 teaches local cache of license) in order to facilitate digital rights management (DRM) within an electronic device.  Therefore, based on Sullivan in view of Lo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Lo to the system of Sullivan in order to facilitate digital rights management (DRM) within an electronic device.

With respect to claim 9, Sullivan discloses the claimed subject matter as discussed above except wherein the omitting is responsive to the local copy of the license having an age less than a maximum age specified in the license information.  However, Lo teaches wherein the omitting is responsive to the local copy of the license having an age less than a maximum age specified in the license information, (i.e., 0171 teaches valid for a predetermined time) in order to facilitate digital rights management (DRM) within an electronic device.  Therefore, based on Sullivan in view of Lo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Lo to the system of Sullivan in order to facilitate digital rights management (DRM) within an electronic device.

With respect to claim 10, the limitations of claim 10 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 11, the limitations of claim 11 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 12, the limitations of claim 12 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 13, the limitations of claim 13 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.



With respect to claim 15, the limitations of claim 15 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

With respect to claim 16, the limitations of claim 16 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

With respect to claim 17, the limitations of claim 17 are rejected in the analysis of claim 8 above, and the claim is rejected on that basis.

With respect to claim 18, the limitations of claim 18 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 19, the limitations of claim 19 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 20, the limitations of claim 20 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M/
Joel Mesa
Examiner, Art Unit 2447